EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shengfeng Chen on September 1, 2021.

The application has been amended as follows: replaced claims 14 and 17 with the following:
Claim 14. (Currently Amended)	The method of claim 13, wherein the decoded constellation symbols are represented by
                
                    
                        
                            
                                
                                    X
                                
                                ^
                            
                            
                                
                                     
                                
                                
                                    D
                                    S
                                    M
                                
                                
                                    T
                                    x
                                    -
                                    S
                                    D
                                
                            
                        
                    
                    =
                    
                        
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            
                                
                                    X
                                
                                -
                            
                            ∈
                            
                                
                                    O
                                
                                
                                    c
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            Y
                                                        
                                                        -
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    Q
                                                
                                            
                                            -
                                             
                                            R
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        -
                                                    
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            ≤
                            
                                
                                    C
                                
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    
                
            ,
wherein argmin{.} is a function for obtaining a minimum value in a group Oc of                         
                            
                                
                                    X
                                
                                -
                            
                        
                     within a search radius CR for the current timeslot,                         
                            
                                
                                    
                                        
                                             
                                            Y
                                        
                                        -
                                    
                                
                                
                                    t
                                
                                
                                    Q
                                
                            
                        
                     represents multiple reception symbols Yt left-multiplying a positive definite matrix Q,
                 
                    
                        
                            
                                
                                    Y
                                
                                -
                            
                        
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                R
                                                e
                                                (
                                                
                                                    
                                                        Y
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                                ,
                                            
                                            
                                                I
                                                m
                                                (
                                                
                                                    
                                                        Y
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                        
                        
                            T
                        
                    
                
            ,
                 
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                            R
                                            e
                                            (
                                            
                                                
                                                    Q
                                                
                                                
                                                    H
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            Y
                                                        
                                                        
                                                            t
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                ¯
                                            
                                            )
                                            ​
                                            ​
                                            ​
                                            ,
                                            ​
                                            ​
                                            ​
                                            ​
                                             
                                            -
                                            I
                                            m
                                            (
                                            
                                                
                                                    Q
                                                
                                                
                                                    H
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            Y
                                                        
                                                        
                                                            t
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                ¯
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                            R
                                            e
                                            (
                                            
                                                
                                                    Q
                                                
                                                
                                                    H
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            Y
                                                        
                                                        
                                                            t
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                ¯
                                            
                                            )
                                            ​
                                            ​
                                            ​
                                            ​
                                            ,
                                            ​
                                            ​
                                            ​
                                            ​
                                            ​
                                            ​
                                            ​
                                            ​
                                            ​
                                            ​
                                            ​
                                            ​
                                             
                                             
                                             
                                             
                                             
                                             
                                            I
                                            m
                                            (
                                            
                                                
                                                    Q
                                                
                                                
                                                    H
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            Y
                                                        
                                                        
                                                            t
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                ¯
                                            
                                            )
                                        
                                    
                                
                            
                        
                    
                    ​
                    ​
                
            ,
                 
                    
                        
                            
                                
                                    X
                                
                                -
                            
                        
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                R
                                                e
                                                (
                                                
                                                    
                                                        
                                                            
                                                                X
                                                            
                                                            -
                                                        
                                                    
                                                    
                                                        t
                                                    
                                                    
                                                        T
                                                    
                                                
                                                )
                                                ,
                                            
                                            
                                                I
                                                m
                                                (
                                                
                                                    
                                                        
                                                            
                                                                X
                                                            
                                                            -
                                                        
                                                    
                                                    
                                                        t
                                                    
                                                    
                                                        T
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                        
                        
                            T
                        
                    
                
            ,
                         
                            
                                
                                    Q
                                
                                
                                    H
                                
                            
                            
                                
                                    
                                        
                                            Y
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                    
                                
                                ¯
                            
                        
                    =QR =                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        [
                                                        Q
                                                    
                                                    
                                                        1
                                                        [
                                                        2
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                r
                                                            
                                                        
                                                        ×
                                                        2
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                t
                                                            
                                                        
                                                        ]
                                                    
                                                
                                                 
                                                
                                                    
                                                        Q
                                                    
                                                    
                                                        2
                                                        [
                                                        2
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                r
                                                            
                                                        
                                                        ×
                                                        2
                                                        (
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                r
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                t
                                                            
                                                        
                                                        )
                                                        ]
                                                    
                                                
                                                ]
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            R
                                                                        
                                                                        
                                                                            1
                                                                            [
                                                                            2
                                                                            
                                                                                
                                                                                    n
                                                                                
                                                                                
                                                                                    t
                                                                                
                                                                            
                                                                            ×
                                                                            2
                                                                            
                                                                                
                                                                                    n
                                                                                
                                                                                
                                                                                    t
                                                                                
                                                                            
                                                                            ]
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            0
                                                                        
                                                                        
                                                                            [
                                                                            2
                                                                            (
                                                                            
                                                                                
                                                                                    n
                                                                                
                                                                                
                                                                                    r
                                                                                
                                                                            
                                                                            -
                                                                            
                                                                                
                                                                                    n
                                                                                
                                                                                
                                                                                    t
                                                                                
                                                                            
                                                                            )
                                                                            ×
                                                                            2
                                                                            
                                                                                
                                                                                    n
                                                                                
                                                                                
                                                                                    t
                                                                                
                                                                            
                                                                            ]
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        r
                                                    
                                                
                                                ≥
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        Q
                                                    
                                                    
                                                        1
                                                        [
                                                        2
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                r
                                                            
                                                        
                                                        ×
                                                        2
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                r
                                                            
                                                        
                                                        ]
                                                    
                                                
                                                 
                                                 
                                                 
                                                
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                            
                                                                1
                                                                [
                                                                2
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        r
                                                                    
                                                                
                                                                ×
                                                                2
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        r
                                                                    
                                                                
                                                                ]
                                                            
                                                        
                                                         
                                                         
                                                        
                                                            
                                                                R
                                                            
                                                            
                                                                2
                                                                [
                                                                2
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        r
                                                                    
                                                                
                                                                ×
                                                                2
                                                                (
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        t
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        n
                                                                    
                                                                    
                                                                        r
                                                                    
                                                                
                                                                )
                                                            
                                                        
                                                    
                                                
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        r
                                                    
                                                
                                                <
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     ,
H is a conjugate transposition of matrix Q, nr represents numbers of receiving antennas, and nt represent numbers of transmitting antennas; Q = [Q1, Q2]; R = [R1, R2]; Q1 represents a 2nr x 2nt matrix of Q; Q2 represent a 2nr x (2nr-2nt) matrix of Q; R represents an upper-triangular matrix; R1 is a 2nt x 2nt matrix of R when nr ≥ nt, and is a 2nr x 2nt matrix of R when nr < nt; and R2 represents a 2nr x (2nr-2nt) matrix of R.

Claim 17. (Currently Amended)	A wireless communication apparatus comprising:
an encoder configured to encode input data bits of a current timeslot with a cross-Gray coding scheme to obtain coded information bits;
a modulator configured to map the coded information bits to respectively obtain multiple transmission symbols Xt for the current timeslot in a constellation diagram;
a processor configured to convert the multiple transmission symbols Xt to generate a space-time matrix St of the current timeslot by incorporating spatial bits associated with orders of respective transmitting antennas based on a space-time matrix St-1 of a previous timeslot;
a transmitter configured to activate a respective one of nt number of transmitting antennas to transmit a respective one of elements in the space-time matrix St;
a receiver configured to have a respective one of nr number of receiving antennas to receive a respective one of multiple reception symbols Yt = HtSt + Nt based on channel gain defined by a channel transmission matrix Ht, wherein Nt is a transmission noise vector in the current timeslot;
a demodulator configured to demodulate the multiple reception symbols Yt to obtain demodulated information bits; and
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggests in combination the method for operating a wireless communication system for data communication comprising: encoding the input data bits with a cross-Gray coding scheme as recited claim 1, lines 5-6; converting the multiple transmission symbols as recited in claim 1, lines 10-12; and transmitting as recited in claim 1, lines 13-14. Furthermore, prior art of record does not teach or suggests in combination the method for operating a wireless communication system for data communication comprising: transmitting a respective one of elements in a space-time matrix as recited in claim 9, lines 3-4; demodulating multiple reception symbols Yt to obtain demodulated information bits as recited in claim 9, lines 15-16 wherein Yt = HtSt + NtHt as recited in claim 9, lines 7-14; and decoding a respective one of the demodulated information bits as recited in claim 9, lines 17-19. Also, prior art of record does not teach of suggests in combination the apparatus comprising the encoder, the processor, the transmitter, the demodulator and the decoder as recited in the respective lines of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BETSY DEPPE/Primary Examiner, Art Unit 2633